DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered. Currently, claims 1-12 and 17-19 are pending, of which claims 17-19 are newly added.

Response to Arguments

Applicant’s arguments, see pages 8-11 of the remarks, filed 1/14/21, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakazawa (US 2015/0199310) in view of Kinjo et al. (US 2003/0069069) and Shiratori (US 2014/0376040).
Regarding claims 1 and 7, Nakazawa discloses a control method and a printing system comprising: 
a relay apparatus (Fig. 1, UA 106, paras 39 and 60-61, UA 106 acts a relay device between client 101 and server 103 and printer 104); 
a print management apparatus (see Fig. 1B and paras 39-40, service 103); and 
a printing apparatus (see Fig. 1B and paras 60-63 and 67, image forming apparatus 104), 
wherein the relay apparatus includes: 
a display control unit configured to perform display processing to display a setting screen including at least a first option to perform print processing when a photograph is registered in a Web service (see Figs. 2A, 12, and 22 and paras 60-63, 65, 85-86, and 98, display device 207 displays a user interface for selecting documents to be printed from a web server, including print setting options); 
a first transmission unit configured to transmit data information corresponding to a registered photograph to the print management apparatus based on an event being specified when the first option is selected, wherein the event that is specified is registration of the photograph in the Web service, wherein the display control unit and the first transmission unit and the second transmission unit are implemented by at least one processor of the relay apparatus (see paras 60-63, 85-86, and 98, UA 106 acts a relay device between client 101 and 103 and printer 104, display device 207 displays a user interface for selecting documents to be printed from a web server, including print setting options); and 
the print management apparatus includes: 
a generation unit configured to generate print data of the registered photograph when receiving the information corresponding to the registered photograph, and to generate print data on the basis of the game contents when receiving the instruction to print the game contents, wherein the generation unit is implemented by at least one processor of the print management apparatus (see paras 39-40 and 60-63, print data is generated based on the print setting options, service 103 sends the generated print data to image forming apparatus 104 for printing), and 
the printing apparatus includes:  - 30 -10193387US01 
a print unit configured to acquire the generated print data and to perform a print processing, wherein the print unit is implemented by at least one processor of the printing apparatus (see paras 67 and 98-99, printer unit 312 performs a printing operation).
Nakazawa does not disclose expressly a photograph having a predetermined string, a second option to print game contents in response to a speech instruction in a predetermined phrase toward a speech recognition terminal and a second transmission unit configured to transmit an instruction to print the game contents to the print management apparatus when the second option is selected and a speech instruction in a predetermined phrase spoken toward the speech recognition terminal is specified.
Kinjo discloses a first transmission unit configured to transmit data information corresponding to a registered photograph to the print management apparatus based on an event being specified when the first option is selected, wherein the event that is specified is registration of the photograph in the Web service (see Fig. 3C and paras 72-78, a commemorative image when a user reaches a milestone while playing a game, the milestone can be reaching the end of a stage or when the game is terminated, the user can set the image 
a second option to print game contents in response to a speech instruction in a predetermined phrase toward a speech recognition terminal and a second transmission unit configured to transmit an instruction to print the game contents to the print management apparatus when the second option is selected and a speech instruction in a predetermined phrase spoken toward the speech recognition terminal is specified (see Figs. 2 and 3 and paras 67, 85-86, 89, 140-143, and 176, a user’s voice can cause an interrupt and initiate a printing of game content and user information).
Shiratori discloses a photograph having a predetermined string (see Figs 4D and 5 and paras 32, 37, 47, and 53-60, a user can post, via user terminal 12, to SNS server 20 a photograph with an associated hashtag, such as #print, that would instruction a printing control sever 30 to create a printable image and send the printable image to printer 50 for output).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the hashtag instruction to print an image, as described by Shiratori, and the printing of game content, as described by Kinjo, with the system of Nakazawa.
The suggestion/motivation for doing so would have been to provide personalized information to enable sharing of achievements and proof of progress.
Therefore, it would have been obvious to combine Kinjo and Shiratori with Nakazawa to obtain the invention as specified in claims 1 and 7.

2 and 8, Nakazawa discloses wherein the relay apparatus displays a first print setting screen configured to receive a selected printing apparatus when the first option is selected (see Figs. 10 and 12 and paras 60-63, 65, 85-86, and 98-99, display device 207 displays a user interface for selecting documents to be printed from a web server, including print setting options, print data is generated based on the print setting options, UA 106 acts a relay device between client 101 and server 103 and printer 104), and
the print management apparatus generates print data by use of a setting value set as a setting value of a predetermined item of print setting information by the first print setting screen and a default setting value corresponding to the first option as a setting value of another item of the print setting information, and causes a printing apparatus selected by the first print setting screen to print the generated print data when the first option is selected, 
Kinjo discloses displays a second print setting screen configured to receive a selected printing apparatus, a selected sheet size, and a selected difficulty level of game contents for printing the game contents when the second option is selected and generates print data by use of a setting value set as a setting value of a predetermined item of print setting information by the second print setting screen, a default setting value corresponding to the second option as a setting value of another item of the print setting information, and game contents corresponding to a difficulty level selected on the second print setting screen, and causes a printing apparatus selected by the second print setting screen to print the generated print data when the second option is selected (see Figs. 2 and 3 and paras 67, 85-86, 89, 140-143, and 176, a user’s voice can cause an interrupt and initiate a printing of game content, including rank and score, which is analogous to difficulty level, and user information), and
Shiratori further discloses a selected sheet size for printing (see para 98, print conditions can be added to the hashtag instruction to print, such as paper size).
3 and 9, Shiratori further discloses wherein the predetermined item is a sheet size (see para 98, print conditions can be added to the hashtag instruction to print, such as paper size).
Regarding claims 4 and 10, Kinjo further discloses wherein the print management apparatus can generate at least first game contents corresponding to a first difficulty level and second game contents corresponding to a second difficulty level, and generates print data on the basis of the generated first game contents when the first difficulty level is selected on the second print setting screen, and generates print data on the basis of the generated second game contents when the second difficulty level is selected on the second print setting screen (see Fig. 3 and para 89, a user can initiate a printing of game content, including rank and score, which is analogous to difficulty level, and user information).
Regarding claims 5 and 11, Kinjo further discloses wherein the print management apparatus generates print data on the basis of a font determined based on region identification information issued from the relay apparatus, and the game contents when the second option is selected (see para 89, a font can be selected by the user).
Regarding claims 17 and 19, Shiratori further discloses wherein the predetermined string includes a hashtag (see Figs 4D and 5 and paras 32, 37, 47, and 53-60, a user can post, via user terminal 12, to SNS server 20 a photograph with an associated hashtag, such as #print, that would instruction a printing control sever 30 to create a printable image and send the printable image to printer 50 for output).  
Regarding claim 18, Nakazawa further discloses wherein the relay apparatus further includes an inquiry unit configured to inquire of the Web service about whether the photograph having the predetermined string is registered, and-6-Amendment for Application No.: 16/383410 Attorney Docket: 10193387US01wherein the inquiry unit is implemented by the at least one processor of the relay apparatus (see Figs. 20-23 and paras 139-146, image files are registered with associated WebIntent settings via UA 106, UA 106 acts a relay device between client 101 and server 103 and printer 104.
Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakazawa, Kinjo, and Shiratori as applied to claims 1, 7, and 13 above, and further in view of Noonan et al. (US 2014/0248929).
Nakazawa, Kinjo, and Shiratori do not disclose expressly wherein the game contents are Sudoku.
Noonan discloses wherein the game contents are Sudoku (see paras 17 and 227, Sudoku puzzles can be printed onto paper).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the printing of a Sudoku puzzle as game content, as described by Noonan, with the system of Nakazawa, Kinjo, and Shiratori.
The suggestion/motivation for doing so would have been to provide personalized information to enable sharing of achievements and proof of progress.
Therefore, it would have been obvious to combine Noonan with Nakazawa, Kinjo, and Shiratori to obtain the invention as specified in claims 6 and 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677